
 
GENERAL RELEASE OF CLAIMS
 
This General Release of Claims (“Release”) is made and entered into on this 30th
day of January, 2008 by and between Computer Sciences Corporation (the
“Company”) and Michael E. Keane (“Executive”) (sometimes collectively “the
Parties”).
 
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the mutual covenants set forth herein, the
Parties hereto hereby agree as follows:
 
1.        Continued Employment
 
Executive shall cease to be the Chief Financial Officer of the Company and an
officer or director of any of the Company's subsidiaries as of the close of
business on January 30, 2008.
 
Until the earlier of January 30, 2009 or the first day upon which Executive
becomes a full-time employee of another company, or becomes a part-time employee
of or a consultant to another company without compliance with Company policy
(and Executive will promptly notify the Company of any such event), Executive
shall remain employed by the Company in the capacity of Vice President (the last
day of such employment is referred to herein as the "Termination Date").  During
the period of time between the date hereof and the Termination Date (the
"Transition Period"), Executive's sole duties and responsibilities will be to
assist in the transition.  The Company will provide Executive with such Company
assets and administrative assistance as the Corporate Vice President of Human
Resources may determine to be necessary or desirable in connection with the
performance of such duties and responsibilities.  Utilization of administrative
assistance by Executive to secure future employment will be considered as
necessary and desirable in connection with the performance of such duties and
responsibilities.  During the Transition Period, Executive will continue to
receive all employee and executive benefits to which he is currently entitled as
the Chief Financial Officer, including, without limitation: (a) base salary at
his current rate, (b) pension, retirement, severance, and health and welfare
benefits, (c) financial planning assistance, security and professional
association dues and memberships, (d) use of the same Company-provided
automobile, and (e) outplacement services commensurate with an officer
position.  Provided that the Termination Date is on or after March 28, 2008,
which is the last day of FY2008, Executive will be entitled to receive a FY2008
cash bonus in accordance with the terms and conditions of the Annual Management
Incentive Plan (“AMIP”) and Individual AMIP 1 Target Bonus and Target Criteria
letter signed by Executive on June 29, 2007.  Executive will not be eligible for
a FY2009 cash bonus.
 
With respect to the 12,692 restricted stock units granted to Executive on
May 22, 2006 in lieu of a cash bonus and the 11,181 shares of restricted stock
granted to him on September 1, 2005 in lieu of a cash signing bonus, all such
restricted stock units and shares of restricted stock that are unvested on the
Termination Date will vest in full on that date.  All other equity awards shall
be honored in accordance with their terms and conditions.
 

--------------------------------------------------------------------------------


 
2.        Release Of Claims And Covenant Not To Sue
 
(a)  
Executive, on behalf of his spouse, heirs, executors, representatives and
assigns, hereby irreovcably, unconditionally, knowingly and voluntarily
releases, acquits and forever discharges the Company, and its subsidiaries and
affiliates, and all of their respective past, present and future employees,
officers, directors, shareholders, agents, representatives, consultants,
accountants, auditors and attorneys (collectively “Releasees”) from any and all
rights and claims, including, without limitation, demands, causes of action,
charges, complaints, promises, grievances, losses, damages, liabilities, debts,
costs, expenses, wages, attorneys fees and/or injuries, whether known or
unknown, contingent or matured, at law or in equity or in arbitration, which
Executive holds or has ever held against the Releasees prior to the date hereof
(individually and collectively, the “Released Claims”).  The Released Claims
include, without limitation, any such rights and claims connected with or
arising out of:

 
(i)  
Executive’s employment with the Company, or separation thereof;

 
(ii)  
the terms of any employee benefit plan, whether or not arising under the
Executive Retirement Income Security Act of 1974, as amended;

 
(iii)  
any discrimination claim, whether or not arising under any local, state or
federal law or regulation, public policy or common law (including, without
limitation, the federal Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, and the Older
Workers Benefit Protection Act); or

 
(iv)  
any state, federal or local statute, regulation, public policy, contract or tort
principle in any way applying to Executive’s employment with the Company or
separation thereof.

 
It is expressly agreed and understood that this Release is a general
release.  Nothing contained in this Release is a waiver of any rights or claims
(including any which may arise under the Age Discrimination in Employment Act)
that may arise after the date hereof or which, as a matter of law, cannot be
released or waived.
 
(b)  
EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT IT IS HIS INTENTION TO FOREVER BAR
EVERY RELEASED CLAIM, WHETHER KNOWN OR UNKNOWN TO EXECUTIVE AT THIS TIME OR
DISCOVERED LATER.  EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT THERE ARE LAWS
THAT MAY INVALIDATE RELEASES OF CLAIMS THAT ARE UNKNOWN TO EXECUTIVE, AND
EXECUTIVE HEREBY EXPRESSLY WAIVES ANY PROTECTION TO WHICH HE MAY OTHERWISE BE
ENTITLED BY VIRTUE OF ANY SUCH LAW.  IN PARTICULAR, AND NOT BY WAY OF
LIMITATION, EXECUTIVE HEREBY REPRESENTS AND ACKNOWLEDGES THAT HE IS FAMILIAR
WITH SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
2

--------------------------------------------------------------------------------


 
EXECUTIVE HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS THAT HE HAS OR
MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 1542 OR ANY SIMILAR APPLICABLE LAW
OF ANY STATE.
 
(c)  
Executive hereby represents that no claim, complaint, charge or other action of
any kind on his behalf is pending against the Releasees.  Executive further
represents and hereby agrees that he shall never institute a claim, complaint,
charge or other action of any kind with any governmental agency or court against
the Releasees concerning any Released Claims.  Notwithstanding the foregoing,
nothing herein prohibits Executive from filing a charge or complaint with the
federal Equal Employment Opportunity Commission (“EEOC”) or any other civil
rights agency or from participating in any investigation or proceeding of the
EEOC.  However, Executive waives the right to any damages recoverable pursuant
to such claims.

 
 
3.
Choice Of Law

 
This Release shall be governed by and construed in accordance with the laws of
the State of California, excluding its choice of law rules or statutes.
 
4.
Severability And Savings Provision

 
In the event that any one or more of the provisions contained herein shall for
any reason be held to be unenforceable in any respect under the law of any state
or of the United States of America, such unenforceability shall not affect any
other provision of this Release but, with respect only to that jurisdiction
holding the provision to be unenforceable, this Release shall then be construed
as if such unenforceable provision or provisions had never been contained
herein.
 
 
5.
Nature Of Release

 
This Release constitutes the complete understanding between Executive and the
Company, and supersedes any and all prior or contemporaneous agreements,
promises, or inducements, whether oral or written, concerning these subject
matters.  However, the provisions of any prior agreements which impose
non-disclosure, non-competition, non-hire and/or confidentiality obligations on
Executive before or after the Termination Date survive this Release. No promises
or agreements made subsequent to the execution of this Release by the Parties
hereto shall be binding unless reduced to writing and signed by authorized
representatives of the Parties.
 
6.
Counterparts And Facsimile

 
This Release may be signed in counterparts and each such counterpart shall be
deemed to be an original but together all such counterparts shall be deemed a
single agreement.  The Parties agree that this Release may be executed using
facsimile signatures and that such signatures shall be deemed to be valid as
original signatures.
 
7.        Voluntary Execution
 
Executive represents that he understands the words, terms and effect of this
Release, and that he has executed this Release voluntarily without duress or
influence on the part of the Company or any other person.
 
3

--------------------------------------------------------------------------------


 
8.        Time For Consideration
 
Executive understands that he has until the close of business on January 30,
2008, to consider this Release, and that he has had an opportunity to consult
with an advisor of his choosing before doing so.  Executive further understands
that in the event this Release is not signed by Executive and delivered to the
Company prior to the close of business on January 30, 2008, the Release will be
void and of no further force and effect.
 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the Company have caused this Release to be
duly executed on the day and year first above written.
 
COMPUTER SCIENCES CORPORATION
 
By /s/ Nathan G. Siekierka_____________
Name:  Nathan G. Siekierka
Title:    Vice President, Human Resources
 
EXECUTIVE
 
 /s/ Michael E. Keane__________________
Michael E. Keane
 

5

--------------------------------------------------------------------------------


